UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 1, 2011 SSI INVESTMENTS II LIMITED (Exact Name of Registrant as Specified in Charter) Republic of Ireland 333-169857 None (State or Other (Commission (IRS Employer Jurisdiction of Incorporation) File Number) Identification No.) 107 Northeastern Boulevard Nashua, New Hampshire (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (603)324-3000 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of CertainOfficers On July 1, 2011, Mark Commins informed SSI Investments II Limited (the “Company”) of his decision to resign from the Company’s Board of Directors, effective on that date, in order to pursue other professional interests.Mr. Commins’ decision to resign as a director was not due to any disagreements with the Company on any matter relating to the Company’s operations, policies or practices. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SSI Investments II Limited Date:July 7, 2011 By: /s/Charles E.Moran CharlesE.Moran President and ChiefExecutive Officer
